Citation Nr: 1412066	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating, greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating, greater than 10 percent for vertigo.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for a lumber spine disorder.

5.  Entitlement to a temporary total evaluation due to convalescence for lumbar spine surgery.

6.  Entitlement to service connection for a groin rash.

7.  Entitlement to service connection for diabetes mellitus (DM).

8.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

9.  Entitlement to an initial compensable rating for right knee healed surgical scars status post right meniscectomy.

10.  Entitlement to a higher initial rating, greater than 10 percent for tinnitus.

11.  Entitlement to service connection for ischemic heart disease.

12.  Entitlement to service connection for kidney stones.

13.  Entitlement to service connection for renal cysts.

14. Entitlement to service connection for left foot hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1968 to January 1972.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, September 2008, October 2010 and January 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In each case the Veteran appealed from one or more determinations in these decisions, and perfected his appeals to the Board.
 
The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in Washington, DC, in January 2014.  A transcript of that hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  Documents within these systems include records of VA examinations and VA treatment; these documents have been considered as part of the present appeals.  

The issues of entitlement to service connection for a low back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue of entitlement to a temporary total evaluation for lumbar surgery spine surgery is inexorably intertwined with the matter of service connection for a low back disorder and thus it too is remanded as discussed in the remand section below.
  

FINDINGS OF FACT

1.  At his hearing before the undersigned on January 16, 2014, the Veteran withdrew his appeals on the issues of entitlement to service connection for ischemic heart disease, kidney stones, renal cysts, and left foot hallux valgus, as well as his appeal for an initial compensable rating for right knee surgical scars and for an initial rating in excess of 10 percent for tinnitus.  There are no questions of fact or law remaining before the Board in these matters.

2.  Throughout the entire rating period, PTSD has been productive of persistent delusions and hallucinations; persistent danger of hurting himself or others; and memory loss.  

3.  Throughout the entire initial rating period, vertigo has been productive of dizziness and staggering.

4.  The Veteran had service in Vietnam and was exposed to herbicide agents.

5.  The Veteran did not sustain a disease or injury related to a skin disorder of the groin in service, and such a disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of substantive appeals have been met regarding appeals for service connection of ischemic heart disease, kidney stones, renal cysts, and left foot hallux valgus, and for an initial compensable rating for right knee surgical scars and an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a 100 percent for PTSD have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130 Diagnostic Code 9411 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for vertigo have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.87, Diagnostic Code 6299-6204 (2013).

4.  The criteria for service connection for DM have been met.  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2013). 

5.  The criteria for service connection for a skin disorder of the groin have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  

During his January 2014 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeals regarding service connection for ischemic heart disease, kidney stones, renal cysts, left foot hallux valgus, as well as his claims for higher initial ratings for right knee surgical scars and tinnitus.  Accordingly, the Board does not have jurisdiction to review these issues, and the identified appeals are dismissed.

Increased and Initial Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Similarly, on a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

Increased Rating for PTSD

In the January 2012 decision on appeal, the Veteran was granted an evaluation of 50 percent, effective October 20, 2010.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 50 percent evaluation is provided for on evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The record reflects GAF scores of between 51 and 55 during the period on appeal.  GAF scores from 60 to 51 are considered to reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 100 percent rating throughout the period on appeal.  On VA examination in November 2011, the examiner reported that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed recurrent re-experiencing episodes, including illusions, hallucinations and dissociative flashbacks.  He reported that "our house is haunted, I'm always seeing shadowy figures out of the corner of my eye, I see things hovering in corners."

The Veteran avoided thoughts, activities, places and conversations which may remind him of his in-service stressor.  He was in a state of persistent arousal with difficulty falling and staying asleep, angry outbursts, difficulty concentrating, hypervigilence, and exaggerated startle response.  Symptoms also included depressed mood, anxiety, suspiciousness, mild memory loss, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work or social relationships.  The examiner commented that the Veteran had retired in 2007 "primarily due to significant back pain and also due to considerable problems with getting on with coworkers."  In summarizing the Veteran's psychological state, the examiner indicated that his GAF score was between 51 and 55.

At his January 2014 hearing before the undersigned, the Veteran reported constant suicidal ideation, though he was unclear as to whether he had any specific plans, and when asked if he had every considered killing someone else he stated "I've thought about it."  The Veteran also indicated that his wife must remind him to keep up with his personal hygiene.  The Veteran endorsed emotional volatility sharing that, for example, when a child wandered across his lawn after he had finished mowing it, he threw a rake at the child.

The Board is aware that the Veteran has not met all of the criteria described for a 100 percent rating.  Specifically, the evidence does not reflect grossly inappropriate behavior, disorientation, or memory loss so severe as to affect the Veteran's ability to recall memory loss for the names of close relatives, his own occupation, or his own name.  Nonetheless, Board has considered the Veteran's overall disability picture in coming to its conclusion.  Particularly illustrative of the Veteran's level of symptomatology are his endorsements of hallucination, constant suicidal ideation, and some homicidal ideation.  Given these symptoms, when considered in context of the Veteran's additional PTSD symptomatology, the Board finds that PTSD has been 100 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Veteran has claimed entitlement to a total disability rating based on individual unemployability (TDIU) associated with his service-connected PTSD.  TDIU may be assigned where the schedular rating is less than total.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  The Board observes that a claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to Special Monthly Compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC  under 38 U.S.C.A. § 1114(s)  if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating if VA finds that a separate disability support a TDIU independent of the other 100 percent disability rating).

Here, the Veteran has raised a claim of entitlement to TDIU based on his PTSD.  Thus, the total rating assigned for PTSD subsumes any claim of TDIU based on that same disability and the claim for TDIU is rendered moot.

Initial Rating for Vertigo

In the January 2012 decision on appeal, the Veteran was awarded service connection for vertigo, was granted an initial evaluation of 10 percent effective October 20, 2010.  The Veteran's vertigo is rated under 38 C.F.R. § 4.87, DC 6299-6204.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 6299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.87, DC 6204 for peripheral vestibular disorders.

Under DC 6204, occasional dizziness is rated as 10 percent disabling while dizziness and occasional staggering is rated as 30 percent disabling.  38 C.F.R. § 4.87, DC 6204 (2013).  Ratings of higher than 30 percent are available under DC 6205 for Meniere's syndrome, however the Veteran does not have Meniere's syndrome.  Furthermore, a Note to DC 6205 instructs that Meniere's syndrome is to be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus.  Here, tinnitus has been rated separately, and no evidence has been presented which associates hearing loss with the Veteran's vertigo.

On VA examination in November 2011, the Veteran had a staggering gait, though the examiner indicated this was due to "back disease."  The examiner also indicated that the Veteran had no disturbance of balance and did not have cerebellar gait.  The examiner commented that the Veteran had an in-service history of benign paroxysmal positional vertigo, but seemed to suggest that the Veteran had not had ongoing symptomatology.  However, while the examiner commented that there were no objective findings on examination, he also stated that the condition "mildly" affected the Veteran's daily activities - suggesting that the examiner recognized that the Veteran did in fact have active symptoms associated with vertigo in spite of the lack of such symptoms during the examination.

In his hearing before the undersigned the Veteran endorsed symptoms including staggering and dizziness on a daily basis.  He reported that he experiences these symptoms when bending over to tie his shoes, when standing and walking, and sometimes when lying in bed.  The Veteran is competent to report symptoms such as dizziness and staggering as these are capable of lay observation.  Layno.  Thus, the Board finds the Veteran's endorsements to be competent.  The Board further finds the Veteran's endorsements to be credible.  While the VA examiner indicated that there were no objective findings on examination in 2011, the Veteran's disorder nonetheless affected his daily activities - indicating that the examiner recognized that some symptoms were present.  Given that the Veteran has indicated that is symptoms arise sporadically, the Board finds it reasonable that the VA examiner may simply not have witnessed the Veteran's symptoms during the limited timeframe of the examination itself.

Based on the foregoing, the Board finds that the Veteran has dizziness and occasional staggering, and thus a 30 percent rating is warranted.  The Board has considered whether a higher rating may be available under an alternative Code but finds, for the reasons discussed above, that none is warranted.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that vertigo has been 30 percent disabling throughout the initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's vertigo.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected vertigo, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of dizziness and staggering; thus, the demonstrated manifestations - namely dizziness and staggering - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's vertigo, and referral for consideration of an extra-schedular evaluation is not warranted.  With regard to PTSD, the Veteran has been awarded a 100 percent rating, and thus the question of entitlement to a higher extraschedular rating need not be considered.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

DM is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including DM, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection for DM

The Veteran contends that he currently had DM and that he was exposed to herbicide agent - also known as Agent Orange - during his service in Vietnam.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2013).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes (also known as Type II diabetes mellitus (DM) or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2013) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied.  38 C.F.R. § 3.309(e) (2013). 

Service records reflect that the Veteran had service in Vietnam during the period between January 1962 and May 1975, and thus he is presumed to have been exposed to Agent Orange.  A November 2011 VA treatment record included a notation of past medical history reflecting DM and in January 2014 VA received a letter from a private care provider who had been treating the Veteran since January 1998.  She indicated that in January 2012 the Veteran was diagnosed with diabetes - a statement which comports with the Veteran's January 2014 testimony before the undersigned.

Based on the foregoing, the Board finds that the Veteran served in Vietnam, was exposed to herbicide agents, and has been diagnosed with DM.  Accordingly, in light of the lack of evidence to rebut the presumption of service connection, the criteria for entitlement have been met.  Service connection is established for DM, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Skin Disorder of the Groin

The Veteran contends that a current skin disorder of the groin began during service.  Specifically, in testimony before the undersigned, the Veteran endorsed "a dark spot that spreads in the summertime when [he sweats] a lot," and that he uses a topical ointment for treatment.  The Veteran stated that the disorder began during service in Vietnam and has recurred every summer since that time.  The skin disorder occurred in the groin area and while in service he testified that he was told it was "jock itch" or "jock rot."

Service treatment records reflect only two records of any skin treatment.  Initially, in March 1971, the Veteran reported a four to five month history of a rash on his chin.  The area was hyperpigmented, and in November 1971 the Veteran again reported a four to five month history of a rash on his chin.  The record includes no other complaints or treatment referable to the skin, and none at all referable to a skin disorder in the area of the groin.  On examination in November 1977, more than five years after separation from active duty, the Veteran's skin was normal and he denied any history of skin disease.  Subsequent examinations in September 1982, May 1986, November 1989, and January 1994 showed the same findings.

Though the Veteran contends that symptoms began in service and have been present since that time, the only indication of any symptomatology at all are the Veteran's lay statements.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Here, lay observations of a rash or dark spot are certainly competent as these are symptoms capable of lay observation.  However, the diagnosis of the underlying pathology is well beyond the Veteran's competence.  Layno v. Brown, 6 Vet. App. 465 (1994).  Regardless, the weight of the evidence shows that a skin disorder of the groin was not incurred in service, or for many years after service, and is not related to service.

In addition to the numerous post-separation examinations conducted between 1977 and 1994, ongoing treatment records showed no skin-related complaints or disorders.  For example on VA treatment in March 2003, the Veteran had no itching or rashes, and reviews of the Veteran's systems by a private physician from June 2008 through May 2009 revealed "no skin lesions."  In fact, despite voluminous VA and private treatment records, there is no evidence of symptoms or treatment for the skin other than the Veteran's competent lay statements made in relation to pursuing his claim for VA benefits.

While the Board "may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms," Barr v. Nicholson, 21 Vet. App. 303, 310 (2007), here the record is not silent regarding the Veteran's skin.  Rather, multiple post-service examinations and treatment records show that the Veteran has had no symptomatology referable to groin.  Even assuming that the Veteran's endorsement of currently symptomatology are credible, the Veteran is not competent to draw a causal link between such symptoms and service as this is well beyond the scope of lay competence.  Layno, 6 Vet. App. 465.

Accordingly the Board, again, finds that a skin disorder of the groin was not incurred in service and is not otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in April 2007, July 2009, February 2011, August 2011, October 2011, and March 2012.  In each case, notice was sent prior to the initial adjudication of the claim to which the notice was related.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims including evidence of current diagnoses, and missing evidence referable to medical treatment.   These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  During the hearing before the undersigned, the question arose of whether all of the Veteran's VA treatment records had been associated with the claims file.  In particular, the records of concern were those associated with PTSD treatment and counseling at the VA Medical Center in Richmond, Virginia.  The Board observes that not only does the claims file contains VA treatment records from the identified facility, the Veteran's appeal with regard to his PTSD rating is being fully granted; thus any deficiency in the development of that appeal is of no impact.  

The Veteran's pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations conducted in November 2011 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiners were not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his vertigo and PTSD symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

The Veteran was not afforded a VA examination concerning his claimed skin disorder of the groin.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment referable to the claimed skin disorder of the groin.  While treatment records from March and November 1971 do reflect a rash and hyperpigmentation of the chin, the Veteran has specifically indicated that the claimed skin disorder was associated with the area of his groin - describing it in testimony before the undersigned as "jock itch" or "jock rot."  While the Veteran now claims in-service incurrence, the evidence does not reflect in-service symptomatology of the currently claimed disorder, but rather shows that the disorder began many years after separation and is unrelated to service.  Consequently, a VA examination as to the etiology of the claimed groin skin disorder is not warranted, even under the low threshold of McLendon.
 
With regard to the Veteran's claim for an increased rating for PTSD and service connection for DM, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

A rating of 100 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating of 30 percent, and not higher, for vertigo is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for diabetes mellitus is granted. 

Service connection for a skin disorder of the groin is denied.

The appeal of the denial of service connection for ischemic heart disease is dismissed.

The appeal of the denial of service connection for kidney stones is dismissed.

The appeal of the denial of service connection for renal cysts is dismissed.

The appeal of the denial of service connection for left foot hallux valgus is dismissed.

The appeal of the denial of a rating of greater than 10 percent for tinnitus is dismissed.

The appeal of the denial of an initial compensable rating for right knee surgical scars is dismissed.


REMAND

Service Connection for Hypertension

The Veteran contends that his current hypertension either began in service, or is secondary to service-connected PTSD.  The Veteran's service treatment records indicate diagnosis of hypotension - not hypertension.  However, in September 1970, the Veteran had blood pressure readings of 150/90-100, 152/100-110, 120/80, and 130/80.

The Board finds that a VA examination is necessary to interpret the in-service blood pressure readings, and also to opine on whether it is at least as likely as not that the Veteran's current hypertension is related to service-connected PTSD.

Service Connection for a Low Back Disorder

The Veteran contends that a current low back disorder is related to service.  Specifically that while jumping from a helicopter he "jammed [his] back" during a combat mission.  In a second incident, the Veteran reinjured his back while jumping from the back of a truck.  Based on the foregoing, the Board finds that a VA examination referable to the back must be obtained.

Finally, entitlement to a temporary total rating for back surgery is inextricably intertwined with the above claim of service connection for a low back disorder being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination referable to hypertension.  On examination, the examiner should review the claims file and comment on in-service blood pressure measurements taken in September 1970.  The examiner should specifically address the following:

(a) Is the Veteran's hypertension at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service?

(b) Was hypertension at least as likely as not caused or aggravated by a service connected disease or injury, to include PTSD?

2.  Schedule the Veteran for a VA examination of the spine.  For the purposes of the examination, it should be accepted that the Veteran jumped from a helicopter - as claimed - during a combat mission.  Following a review of the claims file, the examiner should address the following:

	(a) Identify all current low back disorders.

(b) For each disorder identified, state whether it is at least at least as likely as not (i.e., to at least a 50 percent degree of probability) that the low back disorder is related to service, to include jumping from a helicopter?

3.  After completing all indicated development, readjudicate the claims for service connection for hypertension and a low back disorder as well as the claim for entitlement to a temporary total rating for back surgery in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


